Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group B (claims 1-9) without traverse is acknowledged.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1,10, “particularly a molten iron” (line 1) is indefinite.
	As to claim 1, what feature in any figure provides for a “cross sectional circle segment profile” (line 7 from last) for the “first depression”?  Is “circle” intended?  A concave portion or triangle is not circle.  There are curved features in the figures, but no circle.  What provides (serves as) the circle in any figure?
	As to claim 1, what is “concavely” shaped; the “first depression” or the “sectional circle profile”?  (A depression may be concave, but how is a circle concave?)
	As to claim 1, what is “triangularly” shaped; the “first depression” or the “sectional circle profile”?  (A circle is not triangularly shaped)
As to claim 2, what feature in any figure provides for a “cross sectional circle segment profile” (line 2) for the “second depression”?  Is “circle” intended?  There are curved features in the figures, but no circle.
As to claim 2, how is it that a “cross sectional circle segment profile” has a concave shape?  Where is this profile in any figure, where is the circle, and how is a circle so shaped?

As to claim 2, how is it that a “cross sectional circle segment profile” has a triangular shape?  Where is this profile in any figure, where is the circle, and how does the circle have a triangle shape?
As to claim 5, how can a sum of the zones have a length to depth ratios, as at least the analysis zone does not appear to have a defined “depth”.  In addition, some of the depths on individual zones appear to be varying (“continually increases” in claim 2), so what depth is used in that instance?
As to claims 6,7 what is considered to be the depth of the distribution zone?  Note that such zone certainly has at least 2 different depths (i.e., depths of 27” and 29”).
As to claims 5,6,7, what provides for the depths of the different zones?  Consider that the sloping portion in Figures 4a,5a provide different depths for the analysis zone
    PNG
    media_image1.png
    98
    380
    media_image1.png
    Greyscale
; though, Figures 4b and 5b appear to have single depths.
As to claim 8, “preferably 30 mm long” is indefinite.  Is this claim so limited, or isn’t it?
As to claim 11, “preferable a gasket” is indefinite.  Is the sealing member a gasket, or isn’t it?  
As to claim 11, “preferable a thickness of 0.12 mm” is indefinite.  What thickness is this claim limited to?
As to claim 13, “the deformable material” lacks antecedent basis.  What does such relate back to?
As to claim 14, “in particular, over a length of at least 3mm” is indefinite.   Is the “3mm” a limitation?  If so, what dimension of the sealing member does it represent?



Claims 1,3,4,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin 3,589,199.
Levin 3,589,199 teaches a sample chamber assembly that has openings at both ends, cover and vent.  The chamber assembly has a cover and housing 12, the housing including lower immersion (adjacent cover) and upper end (for vacuum/vent).  Between the 2 ends are first depression (that retains insert 18) and second depression (retaining spring) for vacuum.  The first depression appears circular along the longitudinal axis.  When the cover plate and housing are assembled to form a sample cavity including distribution, analysis and ventilation zone, the urface of any solidified steel sample within the cavity certainly has a plane.  The openings are spaced from that plane.  

    PNG
    media_image2.png
    242
    709
    media_image2.png
    Greyscale

Levin ‘199 does not state how the assembly is “dispose in the bath” (lines 40,41, col. 4).
As to claim 1, it would have been obvious to employ a tube to support the assembly while positioning in a bath because one of ordinary skill recognizes that the bath would be very hot, necessitating a tool to distance the individual from the molten metal. 
As to claim 3, 

    PNG
    media_image3.png
    236
    714
    media_image3.png
    Greyscale


As to claim 4,

    PNG
    media_image4.png
    475
    603
    media_image4.png
    Greyscale

As to claim 7, it is well known to employ disk metal samples, suggestive of an insert 18 that is not tapered.  
As to claim 8, the sample sized claimed is in the range employed by one of ordinary skill.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelsey 4,007,641 (1449) teaches (Figures 5,6) a sampler, including: carrier tube 18; and sample chamber including a housing 55 and cover 58 (lower of the 2 covers), the housing including lower (immersion) end having inflow conduit 70 and opposing end for a gas coupler (note vent 66), a face between the two ends, the face having first depression 57 and second 56 depressions, the first depression 57 to receive sample and the second depression 56 to provide for initial venting, the first depression 57 has circle shape profile along the longitudinal axis of the housing 58 that is concave, the cover plate 58 (lower of the two) and housing 55 configured to be assembled to form a sample cavity 57.  However, such cover 58 (lower of the two) does not form the ventilation zone as called for in Applicant’s claim 1).  (Note: The other cover 58 (upper of the two covers) form the ventilation zone)
Judge et al 3,915,014 teach carrier tube 26, sample chamber assembly including housing 38 and cover plate 38.  However the housing does not have 2 separate depressions and vent, or openings at opposite ends.
Hackett 4,499,777 teach (Figure 4) a sample chamber with a cover.  There is a metal inlet 56, and vents are visible in Figure 6.  However, 2 separate depressions (analysis and vent) are not apparent.
Hackett 4,046,016 teach (Figure 2) a sampler, including: housing 38 and cover 38, the housing have opening at opposite end (to receive sample and allow for vent.  Between the openings is a depression for analysis zone (but not a second depression for a vent, which vent 44,46 is in the riser tube).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861